Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This instant application, Application No. 16/940,577 (hereinafter the ‘577 Application) is a reissue application of U.S. Application No. 14/810,357, filed July 27, 2015 (now Pat. No. 9.858.123) (the “’123 Patent”), which is a continuation-in-part of U.S. Non-Provisional application Ser. No. 14/539,973, filed Nov. 12, 2014 (now Pat. No. 9,852,011) (the “’011 Patent”), which is a continuation-in-part of U.S. application No. 12/492,890, filed on June 26, 2009 (now Pat. No. 8,914,511) (the “’511 Patent”). The ’123 Patent also claims the benefit of and priority to U.S. Provisional Application No. 62/077,898, filed Nov. 10, 2014, U.S. Provisional Application No. 62/077,852, filed Nov. 10, 2014, U.S. Provisional Application No. 62/077,860, filed Nov. 10, 2014, and U.S. Provisional Application No. 62/159,883, filed May 11, 2015. The ’011 Patent also claims the benefit of U.S. Provisional Patent Application Nos. 62/077,898, 62/077,852, and 62/077,860, (each filed November 10, 2014).

The ‘577 Application is filed to correct the chain of priority benefit claim to domestic applications.
Claims 1-24 are pending.


Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,858,123 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Allowable Subject Matter
	
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 18, 20, the prior art of record does not anticipate or render obvious the accumulated differences based on differential pricing for a computer resource bundle by multiple providers over multiple periods of time. 
Regarding claims 10, 23, the prior art of record does not anticipate or render obvious a credit value which is increased or decreased over time based on differential pricing for a computer resource bundle by multiple providers over multiple periods of time.
Claims 2-9, 11-17, 19, 21-22, 24 are allowable for the same rationale applied against claims 1, 10, 18, 20 and 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571) 272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992

Conferees:
/MATTHEW E HENEGHAN/           Primary Examiner, Art Unit 3992                                                                                                                                                                                             

/M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows in compliance with 37 CFR 1.173: 
Please replace the specification filed on 7/28/2020 starting at col. 1, line 7 with the following paragraph:

This is a reissue application of U.S. Application No. 14/810,357, filed July 27, 2015 (now Pat. No. 9.858.123) (the “’123 Patent”), which is a continuation-in-part [claims the benefit] of U.S. Non-Provisional application Ser. No. 14/539,973, filed Nov. 12, 2014 (now Pat. No. 9,852,011) (the “’011 Patent”), which is a continuation-in-part of U.S. application No. 12/492,890, filed on June 26, 2009 (now Pat. No. 8,914,511) (the “’511 Patent”). [;] The ’123 Patent also claims the benefit of and priority to U.S. Provisional Application No. 62/077,898, filed Nov. 10, 2014[;], U.S. Provisional Application No. 62/077,852, filed Nov. 10, 2014[;], U.S. Provisional Application No. 62/077,860, filed Nov. 10, 2014[;], and U.S. Provisional Application No. 62/159,883, filed May 11, 2015.[,] The ’011 Patent also claims the benefit of U.S. Provisional Patent Application Nos. 62/077,898, 62/077,852, and 62/077,860, (each filed November 10, 2014), [the] The disclosures of [each of which] the ’123 Patent and ’011 Patent and U.S. Provisional Application Nos. 62/077,898, 62/077,852, 62/077,860, and 62/159,883 are hereby incorporated by reference in their entirety and for all purposes.